                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:21-CV-213-FDW-DCK

 WILLIAM WESTWOOD,                               )
                                                 )
                Plaintiff,                       )
                                                 )
    v.                                           )         ORDER
                                                 )
 HUNTER HANSEN and CAROLINA                      )
 MENS CLINIC,                                    )
                                                 )
                Defendants.                      )
                                                 )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 10) filed by Dana LeJune, concerning Edward C. Greenberg,

on June 15, 2021. Edward C. Greenberg seeks to appear as counsel pro hac vice for Plaintiff.

Upon review and consideration of the motion, which was accompanied by submission of the

necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 10) is GRANTED. Edward C.

Greenberg is hereby admitted pro hac vice to represent Plaintiff.

         SO ORDERED.

                                   Signed: June 15, 2021




      Case 3:21-cv-00213-FDW-DCK Document 11 Filed 06/15/21 Page 1 of 1
